DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 10-12, 20, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton et al (US 20180049821), hereinafter Shelton ‘821, in view of Shelton et al (US 20160256184), hereinafter Shelton ‘184.

Regarding claim 1, Shelton ’821 discloses a surgical device (Fig. 1), comprising: 
An end effector (Fig. 16, item 3000) including an anvil assembly (Fig. 16, item 3030) and a cartridge assembly (Para. 0052) (Fig. 16, item 3020) pivotally coupled to one another, the cartridge assembly including: 
(Para. 0052); 
A cartridge carrier (Fig. 16, item 3020) including an elongated support channel and a recess (Fig. 16, recess is inside of jaw 3020) including first and second portions (Fig. 16, recess inside of jaw 3020 has first and second portions), the elongated support channel configured to receive the staple cartridge and defined by an inner first surface (Fig. 16, inner first surface is bottom surface of jaw 3020) of a first wall and a pair of inner second surfaces (Fig. 16, inner second surfaces is two sides of jaw 3020) of second walls, the first portion (Fig. 16, first portion is within the jaw 3020 along the length of the jaw) extending longitudinally along a majority of the length of the cartridge carrier (Para. 0072) and the second portion (Fig. 16, second portion is within the jaw 3020, overlapping with first portion above) extending an angular orientation relative to the first portion (Fig. 16, second portion extends along the curved edge where second surface meets first surface) and terminating at one of the pair of inner second surfaces (Fig. 16, second portion ends at the second surfaces); 
A strain gauge (Fig. 13, item 2019) disposed within the first portion of the recess of the cartridge carrier (Para. 0071 and 0072); and 
A flex circuit (Para. 0073-0075) disposed at least partially within the first portion of the recess of the cartridge carrier (Para. 0073, first portion of the recess is in cartridge carrier), through the second portion of the recess (Para. 0073-0075), and extending proximally against the one of the pair of inner second surfaces (Para. 0073, flexible circuit can be located in end effector); and
A handle assembly (Fig. 1, item 311) operably coupled to the end effector, the handle assembly including a power-pack (Fig. 1, item 311, 313, 315) configured to receive sensor data from the strain gauge of the end effector and to control a function of the end effector in response to the sensor data (Para. 0046, Para. 0072-0076).
Shelton ‘821 does not expressly disclose the recess defined within the first wall and open at the inner first surface such that the recess is in communication with the elongated support channel.
However, Shelton ‘184 teaches a cartridge carrier (Fig. 141 and 142, item 16030) including a recess (Fig. 141 and 142, item 16032) defined within the first wall and open at the inner first surface (Fig. 141 and 142) (Para. 0685) and a sensor (Fig. 141 and 142, item 16080) disposed within the recess of the cartridge carrier (Para. 0685).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the device of Shelton ‘821 to include the cartridge carrier of Shelton ‘184.  A person of ordinary skill in the art would have been motivated to make such change in order to protect the sensor within the cartridge carrier while the staple cartridge is being reloaded.

Regarding claim 2, Shelton ‘821 discloses the surgical device according wherein the first portion (Fig. 16, first portion is within the jaw 3020 along the length of the jaw) extends longitudinally along a majority of the length of the cartridge carrier, the strain gauge secured to the first portion of the recess (Para. 0072).

Regarding claim 10, Shelton ‘821 discloses the surgical device according wherein the end effector further includes a microcontroller coupled to a memory (Para. 0107), the microcontroller electrically coupled to the strain gauge and configured to receive sensor data from the strain gauge, the memory configured to store the sensor data (Para. 0107).

Regarding claim 11, Shelton ‘821 discloses an end effector (Fig. 16, item 3000) for a surgical device, the end effector comprising:
An anvil assembly (Fig. 16, item 3030); and 
A cartridge assembly (Para. 0052) (Fig. 16, item 3020) pivotally coupled to one another, the cartridge assembly including: 
A staple cartridge (Para. 0052); 
A cartridge carrier (Fig. 16, item 3020) including an elongated support channel and a recess (Fig. 16, recess is inside of jaw 3020) including first and second portions (Fig. 16, recess inside of jaw 3020 has first and second portions), the elongated support channel configured to receive the staple cartridge and defined by an inner first surface (Fig. 16, inner first surface is bottom surface of jaw 3020) of a first wall and a pair of inner second surfaces (Fig. 16, inner second surfaces is two sides of jaw 3020) of second walls, the first portion (Fig. 16, first portion is within the jaw 3020 along the length of the jaw) extending longitudinally along a majority of the length of the cartridge carrier (Para. 0072) and the second portion (Fig. 16, second portion is within the jaw 3020, overlapping with first portion above) extending an angular orientation relative to the first portion (Fig. 16, second portion extends along the curved edge where second surface meets first surface) and terminating at one of the pair of inner second surfaces (Fig. 16, second portion ends at the second surfaces); 
A strain gauge (Fig. 13, item 2019) disposed within the first portion of the recess of the cartridge carrier (Para. 0071 and 0072); and 
A flex circuit (Para. 0073-0075) disposed at least partially within the first portion of the recess of the cartridge carrier (Para. 0073, first portion of the recess is in cartridge carrier), through the second portion of the recess (Para. 0073-0075), and extending proximally against the one of the pair of inner second surfaces (Para. 0073, flexible circuit can be located in end effector);	
Shelton ‘821 does not expressly disclose the recess defined within the first wall and open at the inner first surface such that the recess is in communication with the elongated support channel.
However, Shelton ‘184 teaches a cartridge carrier (Fig. 141 and 142, item 16030) including a recess (Fig. 141 and 142, item 16032) defined within the first wall and open at the inner first surface such that the recess is in communication with the elongated support channel (Fig. 141 and 142) (Para. 0685) and a sensor (Fig. 141 and 142, item 16080) disposed within the recess of the cartridge carrier (Para. 0685).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the device of Shelton ‘821 to include the cartridge carrier of Shelton ‘184.  A person of ordinary skill int eh art would have been motivated to make such change in order to protect the sensor within the cartridge carrier while the staple cartridge is being reloaded.

Regarding claim 12, Shelton ‘821 discloses the surgical device according wherein the first portion (Fig. 16, first portion is within the jaw 3020 along the length of the jaw) extends longitudinally along a majority of the length of the cartridge carrier, the strain gauge secured to the first portion of the recess (Para. 0072).

Regarding claim 20, Shelton ‘821 discloses the surgical device according wherein the end effector further includes a microcontroller coupled to a memory (Para. 0107), the microcontroller electrically coupled to the strain gauge and configured to receive sensor data from the strain gauge, the memory configured to store the sensor data (Para. 0107).

Regarding claim 21, Shelton ‘821 discloses the surgical device wherein a width of the first portion of the recess corresponds to a width of the strain gauge (Para. 0071-0073, width of the first portion corresponds to width of the strain gauge because strain gauge is sized to fit within the recess).

Regarding claim 23, Shelton ‘821 discloses the surgical device wherein a width of the first portion of the recess corresponds to a width of the strain gauge (Para. 0071-0073, width of the first portion corresponds to width of the strain gauge because strain gauge is sized to fit within the recess).

Claims 5-9 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton '821 in view of Shelton '184 further in view of Mason et al (US 2017/0030784), hereinafter Mason.

	Regarding claim 5, Shelton ‘821 in view of Shelton ‘184 does not expressly disclose that the strain gauge is embedded within the flex circuit.
	However, Mason teaches a strain gauge embedded within a flex circuit (Para. 0024).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton ‘821, Shelton ‘184, and Mason to modify the circuit of Shelton (Mason, Para. 0005).

Regarding claim 6, Shelton ‘821 in view of Shelton ‘184 is silent about the surgical device wherein the flex circuit includes a first region including resistor traces forming the strain gauge, and a second region including conductive traces coupled to the strain gauge.
However, Mason teaches a flex circuit that includes a first region including resistor traces forming the strain gauge (Fig. 5, item 86) (Para. 0040), and a second region including conductive traces coupled to the strain gauge (Fig. 2, item 50) (Para. 0029).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton ‘821, Shelton ‘184, and Mason to modify the flex circuit of Shelton ‘821 in view of Shelton ‘184 to include the components of the flex circuit of Mason.  A person of ordinary skill in the art would have been motivated to make such change in order to maximize the accuracy of the strain data gathered by the strain gauge (Mason, Para. 0004).

Regarding claim 7, Shelton ‘821 in view of Shelton ‘184 is silent about the surgical device wherein the flex circuit includes a first dielectric layer, a resistive layer disposed over the first dielectric layer, a conductive layer disposed over the resistive layer.
However, as combined above, Mason teaches the flex circuit includes a first dielectric layer (Fig. 5, item 88) (Para. 0036), a resistive layer disposed over the first dielectric layer (Fig. 5, item 86) (Para. 0036), a conductive layer disposed over the resistive layer (Fig. 6, item 52) (Para. 0037 and 0038).

Regarding claim 8, Shelton ‘821 in view of Shelton ‘184 is silent about the surgical device wherein the resistive layer extends an entire length of the first dielectric layer, the resistive layer including resistor traces patterned in a first region of the flex circuit and a continuous plane of resistive material in a second region of the flex circuit.
(Fig. 5, resistive layer 86 extends along entire length of dielectric layer 88), the resistive layer including resistor traces (Fig. 5, item 86) (Para. 0036) patterned in a first region of the flex circuit and a continuous plane of resistive material (Fig. 5, item 86) (Para. 0036) in a second region of the flex circuit.

Regarding claim 9, Shelton ‘821 in view of Shelton ‘184 is silent about the surgical device wherein the conductive layer is disposed over the resistive layer, the resistor traces masked from the conductive layer.
However, as combined above, Mason teaches the conductive layer (Fig. 6, item 52) is disposed over the resistive layer (Fig. 6, resistive layer can be located at 100 or 102) (Para. 0037 and 0038), the resistor traces masked from the conductive layer (Fig. 6, when resistive layer is located at 100 or 102, the resistor traces are masked from conductive layer 52).

Regarding claim 15, Shelton ‘821 in view of Shelton ‘184 does not expressly disclose that the strain gauge is embedded within the flex circuit.
	However, Mason teaches a strain gauge embedded within a flex circuit (Para. 0024).
	It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton ‘821, Shelton ‘184, and Mason to modify the circuit of Shelton ‘821 in view of Shelton ‘184 to embed the strain gauge within the flex circuit, as taught by Mason.  A person of ordinary skill in the art would have been motivated to make such change in order to improve the configuration of the circuit to more accurately monitor strain (Mason, Para. 0005).

Regarding claim 16, Shelton ‘821 in view of Shelton ‘184 is silent about the surgical device wherein the flex circuit includes a first region including resistor traces forming the strain gauge, and a second region including conductive traces coupled to the strain gauge.
(Fig. 5, item 86) (Para. 0040), and a second region including conductive traces coupled to the strain gauge (Fig. 2, item 50) (Para. 0029).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton ‘821, Shelton ‘184, and Mason to modify the flex circuit of Shelton ‘821 in view of Shelton ‘184 to include the components of the flex circuit of Mason.  A person of ordinary skill in the art would have been motivated to make such change in order to maximize the accuracy of the strain data gathered by the strain gauge (Mason, Para. 0004).

Regarding claim 17, Shelton ‘821 in view of Shelton ‘184 is silent about the surgical device wherein the flex circuit includes a first dielectric layer, a resistive layer disposed over the first dielectric layer, a conductive layer disposed over the resistive layer.
However, as combined above, Mason teaches the flex circuit includes a first dielectric layer (Fig. 5, item 88) (Para. 0036), a resistive layer disposed over the first dielectric layer (Fig. 5, item 86) (Para. 0036), a conductive layer disposed over the resistive layer (Fig. 6, item 52) (Para. 0037 and 0038).

Regarding claim 18, Shelton ‘821 in view of Shelton ‘184 is silent about the surgical device wherein the resistive layer extends an entire length of the first dielectric layer, the resistive layer including resistor traces patterned in a first region of the flex circuit and a continuous plane of resistive material in a second region of the flex circuit.
However, as combined above, Mason teaches the resistive layer extends an entire length of the first dielectric layer (Fig. 5, resistive layer 86 extends along entire length of dielectric layer 88), the resistive layer including resistor traces (Fig. 5, item 86) (Para. 0036) patterned in a first region of the flex circuit and a continuous plane of resistive material (Fig. 5, item 86) (Para. 0036) in a second region of the flex circuit.

Regarding claim 19, Shelton ‘821 in view of Shelton ‘184 is silent about the surgical device wherein the conductive layer is disposed over the resistive layer, the resistor traces masked from the conductive layer.
However, as combined above, Mason teaches the conductive layer (Fig. 6, item 52) is disposed over the resistive layer (Fig. 6, resistive layer can be located at 100 or 102) (Para. 0037 and 0038), the resistor traces masked from the conductive layer (Fig. 6, when resistive layer is located at 100 or 102, the resistor traces are masked from conductive layer 52).

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton ‘821, in view of Shelton ‘184 further in view of Messerly et al (US 2019/000478), hereinafter Messerly.

Regarding claim 22, Shelton ‘821 discloses the surgical device wherein the end effector further includes a proximal body portion (Fig. 16, item 3010) and the anvil and cartridge assemblies are attached to the proximal body portion (Para. 0083).
Shelton ‘821 in view of Shelton ‘184 is silent about the flex circuit extending proximally beyond the cartridge carrier and along an inner wall of the proximal body portion.
However, Messerly teaches a flex circuit (Fig. 10, item 1670, 1168) (Fig. 12, item 1164) extending proximally beyond the cartridge carrier and along an inner wall of the proximal body portion (Para. 0120-0121).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton ‘821, Shelton ‘184, and Messerly to modify the surgical device of Shelton ‘821 in view of Shelton ‘184 to include the flex circuit of Messerly.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to use multiple types of end effectors (Messerly, Para. 0002).

Regarding claim 24, Shelton ‘821 discloses the surgical device wherein the end effector further includes a proximal body portion (Fig. 16, item 3010) and the anvil and cartridge assemblies are attached to the proximal body portion (Para. 0083).

However, Messerly teaches a flex circuit (Fig. 10, item 1670, 1168) (Fig. 12, item 1164) extending proximally beyond the cartridge carrier and along an inner wall of the proximal body portion (Para. 0120-0121).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Shelton ‘821, Shelton ‘184, and Messerly to modify the surgical device of Shelton ‘821 in view of Shelton ‘184 to include the flex circuit of Messerly.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to use multiple types of end effectors (Messerly, Para. 0002).

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive for the following reasons:
Regarding Applicant’s argument that Shelton ‘821 does not disclose a recess, Examiner disagrees.  Under broadest reasonable interpretation, “recess” means “indentation” according to Merriam-Webster Dictionary.  The space within the jaw of Shelton ‘821 is considered a recess.  Examiner recommends incorporating further structure to define the recess to distinguish Applicant’s invention over the prior art.  See above rejection of claims 1 and 11 for further details.  Therefore the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731